 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDClement-Blythe Companies, A Joint VentureandInternationalUnion of Operating Engineers, LocalUnion No. 470, AFL-CIO. Case I 1-CA-3371November 7, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS, AND ZAGORIAUpon a charge filed by International Union ofOperatingEngineers,LocalUnionNo. 470,AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board bythe Regional Director for Region 11, issued a com-plaint, dated July 21, 1967,1 and an amendmentthereto on August 4, against Clement-Blythe Com-panies, A Joint Venture, herein called Respondentor the Employer, alleging that Respondent had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Sections 8(a)(5) and (1) and2(6) and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, amend-ment thereto, and notice of hearing before a TrialExaminer were duly served upon Respondent.With respect to the unfair labor {ractices, thecomplaint alleges, in substance, that on June 23 theUnion was duly certified by the Regional Directorfor Region 1 1 as the exclusive bargaining represent-ative of Respondent's employees in the unit foundappropriate,' and that, since on or about July 10,Respondent has refused and is refusing to recognizeor bargain with the Union as such exclusive bar-gaining representative, although the Union hasrequested and is requesting it to do so. On July 26and August 21, Respondent filed its answers to thecomplaint and its amendment, in which it admittedin part and denied in part the allegations containedtherein,and requested that the complaint bedismissed.On August 25, the General Counsel filed withthe Board a motion for summary judgment, allegingthat no factual issues had been raised that had notbeen litigated in the representation proceeding, andrequesting, in view of the admissions contained inRespondent's answers, that the Board enterjudgment against Respondent on the pleadings,making findings of fact as alleged and admitted inthe answers and concluding that, as a matter of law,Respondent has violated Section 8(a)(1) and (5) ofthe Act, as alleged in the complaint and the amend-ment thereto, and denied in the answers, and orderan appropriate remedy therefor. Respondent filedan amendment to answer, dated August 24, andreceived by the General Counsel on August 25. OnAugust 28, the General Counsel filed a motion toamend his motion for summary judgment, to includeRespondent's amendment to answer. On August28, the Board issued an order granting the GeneralCounsel's motion to amend, and a notice to showcause. On September 8, Respondent filed its mo-tion to overrule the General Counsel's motion forsummary judgment, requesting that the matter beremanded for a hearing.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its statement in opposition to the GeneralCounsel's motion, Respondent contends that it isentitled to a evidentiary hearing as a matter of right,and, alternatively, that it is entitled to a hearing, atleast in the circumstances of this case. We findthese contentions without merit.On June 15, following a Decision and Directionof Election by the Regional Director for Region 11,a request for review by Respondent, and a denial ofthe request by the Board, a majority of Respond-ent's employees in the appropriate unit, by secretballot, designated the Union as their representativefor the purposes of collective bargaining. No objec-tions were filed to conduct affecting the results ofthat election and, on June 23, the Union was cer-tified as the exclusive bargaining representative ofthe employees in the appropriate unit.In its answers and amendment thereto, Respond-ent admits that on or about July 5 the Union byletter requested that Respondent meet with it forthe purpose of collective bargaining, and that on orabout July 10, and at all time thereafter, Respond-ent refused to meet for that purpose. Respondentcontended only that the Regional Director and theBoard erred in directing an election at Respondent'sKeowee-Toxaway project, and that it refused tobargain in order to obtain judicial review of thosedecisions.At the representation hearing, evidence wastaken with regard to the expected expansion ofRespondent'sKeowee-Toxaway project. At thetime of the hearing (April 28), there were 37 em-ployees working3 at the project. Respondent's ownprojected figures showed an expected level of 60 atthe end of May, 80 at the end of June, 90 at the endof July, 100 at the end of August, 125 at the end ofSeptember, about 140 at the end of February 1968,All dates refer to 1967zDecision and Directionof Election in Case I I-RC-2528 (notpublished in NLRBvolumes), request for review of which denied by theBoardonJune 133The unit found appropriate was a unit of "All employees. exclud-ing office clerical employees, professional and technical employees,guards, and supervisors as defined in the Act."168 NLRB No. 24 CLEMENT-BLYTHE COMPANIES119and about 180-190 by April 1969. Respondent'sproject manager testified that the employees to behired in the future would be of the same categoriesas those employed at the time of the hearing. TheRegionalDirector,finding thatRespondent'soperations were "sufficiently established and stabil-ized and that they are manned by a substantial andrepresentative segment of the Employer's ultimateworking complement," directed an election. TheBoard denied the Employer's request for review ofthe Regional Director's decision.The complaint of July 21 also gave notice ofhearing to be held on August 24. On August 24,Respondent was served with a copy of the RegionalDirector's order postponing hearing indefinitely,datedAugust 22, and thereafter, on August 28,received the General Counsel's motion for summa-ry judgment. Respondent contends that it is entitledas a matter of right to a hearing, at least in the cir-cumstances of this case because: (1) the FederalRules of Civil Procedure require that a motion forsummary judgment be served at least 10 days be-fore the time fixed for hearing, and (2) Respondentwas prepared to introduce at the hearing evidence,unavailable to it at the time of the representationhearing.The "unavailable" evidence Respondent offersis that, since the time of the representation hearingthe number of employees at its project has in-creased and there now are more than "double thenumber" of classification in existence at the time ofthe hearing. However, we note that the number ofemployees is in keeping with Respondent's ownprojected figures. Further, by its own testimonyRespondent did not expect to have categories ofemployees dissimilar to those it had at the time ofthe representation hearing. Respondent offers nodetailswith regard to its statement as to an in-creased number of classifications. It does not statethat the work performed by employees in new clas-sifications is dissimilar to that performed by em-ployees in classifications existing at the time of thehearing.Whether an election was warranted at thetime directed, necessarily depended upon the factsand circumstances then existing. What Respondentpredicted - expansion of its work force - has oc-curred.Respondent, however, offers nothing thatwas not before the Board when the representationcase was decided.4Respondent is not entitled to a hearing as amatter of right. Where no litigable issues are raised,the Board may entertain and rule upon motions forjudgment on the pleadings or motions for summaryjudgment.5Further,Respondent has not beenprejudiced herein by the timing of the postpone-ment of the hearing or service of the motion forsummary judgment. In postponing the hearing, theRegionalDirector acted within the discretiongranted him by the Board's Rules. Nor do theBoard's Rules provide a time limit for the filing ofamotion for summary judgment. Such a motionmay be made at any time prior to a hearing, duringa hearing, or following hearing, so long as made be-fore the issuance of a decision by a duly appointedTrial Examiner.As all material issues have been previously de-cided by the Board, admitted by Respondent's an-swers to the complaint and amendment thereto, orstand admitted by the failure of Respondent to con-trovert the averments of the General Counsel's mo-tion, there are no matters requiring a hearing beforea Trial Examiner. Accordingly, the General Coun-sel'smotion for summary judgment is herebygranted.On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material hereinhas been, a joint venture, pooling the resources oftwo North Carolina corporations, Blythe BrothersCompany, Inc., and Clement Brothers Company,Inc., for the purpose of constructing the Keowee-Toxaway Dam for Duke Power Company nearSeneca, South Carolina. Since beginning construc-tion at the Keowee-Toxaway project on or aboutMarch 6, 1967, Respondent has caused to beshipped to the project in the State of SouthCarolina, directly from points outside the State ofSouth Carolina, goods and materials valued in ex-cess of $50,000.Respondent admits, and we find, that it is, and atall times material herein has been, an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,LocalUnionNo. 470, AFL-CIO,isa labor or-ganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein the following em-ployees have constituted and now constitute a unit° It is well settled that all issues which were or could have been raisedin a related representation proceeding may not be relitigated in an unfairlabor practice proceedingHarry T Campbell Sons' Corporation,164NLRB 2475 See, e g,Harry T CampbellSons'Corporation, supra,and the casescited in in 9 120DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate for purposes of collective bargainingwithin the meaning of the Act:All employees at the Employer's Seneca,South Carolina, jobsite, excluding office cleri-cal employees, professional and technical em-ployees, guards, and supervisors as defined inthe Act.2.The certificationOn June 15, a majority of the employees ofRespondent in said unit,voting in an election con-ducted under the supervision of the RegionalDirector for Region 11, designated the Union astheir representative for the purposes of collectivebargaining with Respondent, and on June 23 theRegional Director certified the Union as the exclu-sive bargaining representative of the employees insaid unit, and the Union continues to be suchrepresentative.B.The Request To Bargain and Respondent'sRefusalOn or about July 5, the Union requested and iscontinuing to request Respondent to bargain collec-tively with it as the exclusive bargaining representa-tive of all the employees in the above-described ap-propriate unit. Commencing on or about July 10,Respondent refused, and continues to refuse, tobargain collectively with the Union as exclusivebargaining representative of the employees in saidunit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of Respondent in the appropriateunit described above; that the Union at all timessince July 5 has been and now is the exclusive bar-gaining representative of all the employees in theaforesaid unit, within the meaning of Section 9(a) oftheAct; and that Respondent has since July 10refused to bargain collectively with the Union asthe exclusive bargaining representative of its em-ployees in the appropriate unit. By such refusal,Respondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.CONCLUSIONS OF LAW1.Clement-Blythe Companies, A Joint Venture,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers,Local Union No. 470, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All employees employed byRespondent at itsSeneca, South Carolina, jobsite, excluding officeclerical employees, professional and technical em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since June 23, the above-named labor or-ganization has been and is the exclusive representa-tive of all. employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing, on or about July 10, and at alltimesthereafter, to bargain collectively with theabove-named labor organization as the exclusiverepresentativeof all its employees in the ap-propriate unit, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedto them in Section 7 of the Act, and has thereby en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting conmerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respond-ent, Clement-Blythe Companies, A Joint Venture,Seneca, South Carolina, its officers,agents, succes-sors, and assigns, shall: CLEMENT-BLYTHE COMPANIES1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Union ofOperatingEngineers,LocalUnionNo. 470,AFL-CIO, as the exclusive and duly certified bar-gaining representative of its employees in the fol-lowing appropriate unit:All employees employed by Respondent at itsSeneca, South Carolina, jobsite, excluding of-ficeclericalemployees,professionalandtechnical employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and if an un-derstanding is reached, embody such understandingin a signed agreement.(b)Post at its Seneca, South Carolina, jobsitecopies of the attached notice marked "Appendix. 116Copies of said notice, on forms provided by the Re-gionalDirector for Region 11, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.6 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEES121Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith InternationalUnion of Operating En-gineers, Local Union No. 470, AFL-CIO, asthe exclusive bargaining representative of theemployees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnion,astheexclusiverepresentative of all employees in the bargain-ing unit described below with respect to ratesof pay, wages, hours, and other terms and con-ditions of employment, and if an understandingisreached, embody such understanding in asigned agreement.The bargaining unit is:All employees employed by us at ourSeneca, South Carolina, jobsite, excludingoffice clerical employees, professional andtechnical employees, guards, and super-visors as defined in the Act.CLEMENT-BLYTHECOMPANIES,A JOINTVENTURE(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,Wachovia Building,301 North Main Street,Winston-Salem, NorthCarolina 27101, Telephone723-2911.